UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6572



SHAKA MACUMBA ZULU X, a/k/a Thomas E. Howard,
a/k/a Michael Wayne Montgomery,

                                             Petitioner - Appellant,

          versus


MICHAEL W. MOORE, Director of South Carolina
Department of Corrections; STATE OF SOUTH
CAROLINA; CHARLES M. CONDON, Attorney General
of the State of South Carolina,
                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    G. Ross Anderson, Jr., District
Judge. (CA-97-987-4-13BE)


Submitted:   October 10, 1997             Decided:   October 28, 1997


Before ERVIN, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shaka Macumba Zulu X, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability, deny leave to proceed in forma pauperis,
and dismiss the appeal on the reasoning of the district court. Zulu
X v. Moore, No. CA-97-987-4-13BE (D.S.C. Apr. 15, 1997). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2